DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 3/1/2021.
Claims 18-25 and 27-35 are presented for examination. Claims 18, 30 and 32 have been amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
For Claim 30, the limitation “an input component configured for obtaining” at line 3 is considered as limitation invokes 35 U.S.C. 112(f) but has sufficient structure for perform the claimed obtaining function (i.e., basic functions of general purpose computer); for limitations “a run-time component configured for executing” at line 8 and “a selection unit for selecting” at line 11 are considered as limitations invokes 35 U.S.C. 112(f) but the specification provides an 
For Claim 32, the limitation “an input component configured for obtaining” at line 5 is considered as limitation invokes 112(f) but has sufficient structure for perform the claimed obtaining function (i.e., basic functions of general purpose computer); the limitations “a compiler component configured for compiling” at line 7 and “an analysis component configured for annotating” at line 11 in views of “the compiler component being instantiated in CPU or GPU” at lines 9-10 and “the analysis component being instantiated in CPU or GPU” at lines 13-14 are considered as pure software component (a component being instantiated in CPU or GPU makes such component has to be software or code to be instantiated). Claim 32 also includes same limitations claimed at Claim 30 (such as, “an input component configured for obtaining” at line 21, “a run-time component configured for executing” at line 26 and “a selection unit for selecting” at line 29). Thereby, Claim 32 includes at least one component/unit that is not pure software.

Claim Objections
Claim 18, 30 and 32-33 are objected to because of the following informalities:
“the points in the space” at line 23 of Claim 18 should be “a plurality of points in the space” (Claims 30 and 32 are also object due to same reason).
“A computer program product for generating and executing an intermediate computer code object, comprising a second computer product for generating the intermediate computer code object” at lines 1-3 of Claim 32 should be “A system comprising a first computer program product for executing an intermediate computer code object and a lines 15-16 of Claim 32 should be “the first computer program product”, “the computer program product” at line 19 of Claim 32 should be “the first computer program product” and “The second computer program product according to claim 32” at lines 1-2 of Claim 33 should be “The system according to claim 32”).
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 21-25 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPUB 20130050229 A1-IDS recorded, hereafter Song), Gummaraju et al. (US PGPUB 20130160016 A1-IDS recorded, hereafter Gummaraju), Fanning et al. (US PGPUB .
Fanning and Erickson were cited on the previous office action.

Regarding to Claim 18, Song discloses: a computer-implemented method comprising:
obtaining an intermediate computer code object comprising at least one set of instructions corresponding to a task to be performed (see [0061] and [0068]. Generating an intermediate code object. Furthermore, see [0055]-[0056]. The intermediate code object comprising at least one set of code/instructions corresponding to an operation/task to be performed by CPU or GPU), said intermediate computer code object being machine-independent (see [0039]. The intermediate computer code object can be processed by both of CPU and GPU, i.e., it is machine-independent) and
executing at run-time said intermediate computer code object on a computing platform comprising at least two different execution units having a memory [with a different memory location], said executing at run-time comprising selecting for each of said at least one set of instructions a target execution unit from said plurality of execution units and executing said intermediate computer code object on said selected execution unit, said selecting taking into account a decision rule relating a performance characteristic of the plurality of execution units (see steps 520-550 of Fig. 5 and [0062]-[0065]. Selecting a target execution unit for executing the obtained intermediate computer code object, such selection is based on a decision rule relating to a workload, i.e., performance characteristic, of the different types of execution units), said executing the intermediate computer code object comprising translating each of the at least one set of instructions to a machine level format executable by the corresponding target executing unit 

Song does not discloses: 
the obtained intermediate computer code object further comprising for each of said at least one set of instructions one or more of metadata descriptors representative of at least a complexity measure of said task to be performed, and said complexity measure being at least based on an analysis of the intermediate computer code,
the computing platform comprising at least two different execution units having a memory with a different memory location, said selecting taking into account the one or more of metadata descriptors and the decision rule relating said at least a complexity measure to a performance characteristic of the plurality of execution units, wherein said at least one complexity measure is included in a plurality of complexity measures comprising mutually independent measures, relating to different aspects of computational complexity of the set of instructions, wherein the decision rule is a classifier expression, providing a partitioning of a space spanned by the plurality of complexity measures into regions of dominant performance for subsets of the plurality of subsets of the plurality of execution units, and is obtained by profiling a set of reference tasks, for which the points in the space defined by the complexity measures provide a sampling of this space, and determining for each reference task the best performing execution unit.

However, Gummaraju discloses: a computer-implemented method comprising:

the computing platform comprising at least two different execution units having a memory with a different memory location (see Fig. 1 and [0026]-[0028]. Fig. 1 and [0026]-[0028] show the compute kernels are executed on a heterogeneous platform having CPU type of execution units and GPU type of execution units. In addition, CPU type of execution units have their own cache memory 143 while GPU type of execution units have their own memories, i.e., the different executing unit having a memory with a different memory location), said selecting taking into account the one or more of metadata descriptors and the decision rule relating said at least a complexity measure to a performance characteristic of the plurality of execution units (see Figs. 3-4, [0048]-[0051] and [0056]-[0057]. The decision of selecting a final target execution unit for executing the compute kernel, i.e., the compute code object, comprises step of creating execution pairs of compute kernel and execution unit based on the execution units’ profiles having performance characteristic of the execution units and kernel profiles having complexity measures of the compute kernels, and step of selecting a best match pair from the created execution pairs, wherein such best match pair is the final target execution unit for , wherein the decision rule is obtained by profiling a set of reference tasks (see [0075]; “one or more test sequences are executed on the processor to determine performance and/or energy consumption measurements of the processor”. The selection rule/policy of final target execution unit for executing the compute kernel, i.e., the claimed decision rule, is based on matching the execution units’ performance characteristic and kernel profile information including the complexity measures, and thus such decision rule is obtained by profiling a set of test sequences, i.e., claimed reference tasks).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the selecting a proper execution unit only based on workload information of the execution units for obtained intermediate computer code object from Song by including the selecting a proper execution unit based on comparison between profiles information of the code/instructions to be executed and profiles information of the execution units for the obtained computer code object from Gummaraju, since it would provide a 

The combination of Song and Gummaraju does not disclose:
the intermediate computer code object further comprising for each of said at least one set of instructions one or more of metadata descriptors, and said complexity measure being at least based on an analysis of the intermediate computer code, wherein the decision rule is a classifier expression, providing a partitioning of a space spanned by the plurality of complexity measures into regions of dominant performance for subsets of the plurality of subsets of the plurality of execution units, and is obtained by profiling a set of reference tasks, for which the points in the space defined by the complexity measures provide a sampling of this space, and determining for each reference task the best performing execution unit.
 (Note: the combination of Song and Gummaraju DOES discuss the existences of the kernel profiles, i.e., the claimed metadata descriptors, for the intermediate computer code object; however, the combination of Song and Gummaraju is silent about whether such kernel profiles can be included in the intermediate computer code object as claimed and whether such kernel profiles are determined/analyzed for each of said at least one set of instructions from the compute kernel or not. In addition, the combination DOES discusses the feature/concept of the decision rule is obtained by profiling a set of reference tasks; however it does not discusses whether such profiling is for which the points in the space defined by the complexity measures 

However, Fanning discloses: the intermediate computer code object further comprising for each of said at least one set of instructions one or more of metadata descriptors representative of at least a complexity measure of said task to be performed, and said complexity measure being at least based on an analysis of the intermediate computer code (see [0090]; “analyzes the structural complexity using a binary metadata reader. The binary metadata reader extracts metrics (e.g., associated with complexity) from the binary of the source code 514” and “metadata is inserted into one portion of the binary, while the IL code 512 is inserted into the other portion of the binary”. The binary object contains both of IL format code, i.e., one set of instructions as claimed, and metadata descriptors representative of at least a complexity measure of the set of instructions. Also see “the system computes a complexity measure for each of a plurality of code segments” from [0032], i.e., the complexity measure information is for each of the code segments from the compute code object. Furthermore, see [0118]; “In one implementation, the structural complexity is extracted from an IL representation of the code (e.g., using a cyclomatic complexity measure)”. The complexity measure is based on an analysis of the intermediate computer code).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the kernel profiles information of the intermediate computer code object from the combination of Song and Gummaraju by including the generation of binary code object contains both of intermediate compute code/instructions and metadata of the computer code/instructions from Fanning, since it would provide an easy management on the 

The combination of Song, Gummaraju and Fanning does not disclose: wherein the decision rule is a classifier expression, providing a partitioning of a space spanned by the plurality of complexity measures into regions of dominant performance for subsets of the plurality of subsets of the plurality of execution units, and is obtained by profiling a set of reference tasks, for which the points in the space defined by the complexity measures provide a sampling of this space, and determining for each reference task the best performing execution unit.
However, Utsunomiya discloses: a method of selecting an optimal resource allocation plan from multiple allocation plans having a plurality of execution units for a task comprising:
selecting an optimal resource allocation plan for obtained computer code object having the task based on a decision rule relating a complexity measure to a performance characteristic of the plurality of execution units, wherein the decision rule is a classifier expression, providing a partitioning of a space spanned by complexity measure[s] into regions of dominant performance for subsets of the plurality of execution units (see Figs. 2, 7, [0039], [0042] and [0048]; “judges that the complexity of image data is smaller than a predetermined value, it goes to step S330, and it is determined that image processing will be conducted by the first processor core 311a that is one of the processor cores of the CPU 311” and “judges that the complexity of image data is greater than a predetermined value, it goes to step S350, and it is determined that image processing is conducted by the first processor core 311a and the second processor core 311b that are two processor cores of the CPU 311”. A decision rule that is a classifier expression to partition the space defined by values of complexity of image processing tasks into at least two regions (the at least two regions are a first region that having complexity value less than the threshold value and a second region that having complexity value greater than the threshold value) that each region having a corresponding optimal execution unit allocation solution/mode, i.e., dominant performance for subsets of the plurality of execution units). 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the decision rule of selecting an optimal execution unit allocation plan relating a complexity measure to a performance characteristic of the plurality of execution units for obtained intermediate computer code object having task from the combination of Song, Gummaraju and Fanning by including a decision rule to select an optimal execution unit allocation plan from multiple execution unit allocation plans based on complexity measure of obtained computer code object having task and a threshold value from Utsunomiya, and thus the combination of Song, Gummaraju, Fanning and Utsunomiya would teach concepts/features of wherein the decision rule is a classifier expression, providing a partitioning of a space spanned by the plurality of complexity measures into regions of dominant performance for subsets of the plurality of subsets of the plurality of execution units, and is obtained by profiling a set of reference tasks, for which the points in the space defined by the complexity measures provide a sampling of this space (note: Gummaraju already discusses the optimal execution unit selection decision rule is relating the complexity measures to the performance characteristics of the plurality of execution units and such decision rule is obtained by profiling a set of reference tasks; Utsunomiya further discusses the optimal execution unit selection decision rule can be relating the different space points of complexity measures to different execution units, and thus after combining Utsunomiya into Gummaraju, the executions of test sequences i.e., claimed reference tasks, at different points/levels of complexity measures, to provide a sampling of space defined by the complexity measures; otherwise, the decision rule cannot relating the points/regions of complexity measures to dominant performance for subsets of the plurality of execution units), since it would provide a boundary value of complexity measure can still be executed by execution unit having lower processing capability for a complexity measure to avoid allocating too many tasks/jobs for execution unit having higher processing capability.

The combination of Song, Gummaraju, Fanning and Utsunomiya does not disclose:
determining for each reference task the best performing execution unit.
However, Erickson discloses: a method of testing a software application comprises: testing the software application on various resource configurations/settings and obtaining a  resource configuration/setting that is optimization for the test software application (see [0033]; “test various resource configurations and to monitor resource management for the test software application” and “receive usage information from the test software application, and to introduce resource changes to optimize the test software application functions”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the executions of the test sequences to determine performances or metrics of a given execution unit (see [0075] from Gummaraju) from the combination of Song, Gummaraju, Fanning and Utsunomiya by including executions of a test software applications on different resource configurations/settings to obtaining an optimal resource configuration/setting for executing such test software application from Erickson, since it would provide a result of not only including performance information/metrics of different 
Thereby, the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses: determining for each reference task the best performing execution unit (see [0075] from Gummaraju and [0033] from Erickson. Based on the executions of the one or more test sequences on the different execution units, i.e., different resource configurations/settings, at the combination system, the combination system can retrieve the results of the performance metrics of each of the execution units and a best candidate execution unit for a given test sequence tested on the performance metrics. Such results are utilized at the process of selecting a final target execution units for an actual kernel to be executed, and thus the decision rule to match the performance profile or characteristic of the execution units to kernel profile is obtained by profiling the test sequences and determining the best/optimal execution unit for each of the test sequences). 

Regarding to Claim 19, the rejection of Claim 18 is incorporated and further the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses: wherein the at least two different execution units are a central processing unit (CPU) and a graphical processing unit (GPU) (see [0051] from Gummaraju; “If the selected processor is a CPU” and “If the selected processor is a GPU”. Also see Fig. 5 from Song).

Regarding to Claim 21, the rejection of Claim 18 is incorporated and further the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses: wherein said at least a complexity measure is obtained by at least analyzing the intermediate computer code 

Regarding to Claim 22, the rejection of Claim 18 is incorporated and further the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses: wherein said one or more metadata descriptors are representative of said at least a complexity measure of said task to be performed (see [0038] from Gummaraju and [0097] from Fanning. The complexity measures of codes/instructions/function/task not only contain prevalence of conditional branches, degree of nesting and prevalence of synchronization operations described from Gummaraju, but also contain complexity metrics such as coupling, depth of inheritance described from Fanning).

Regarding to Claim 23, the rejection of Claim 18 is incorporated and further the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses: wherein said intermediate computer code object is obtained in an execution unit independent intermediate format (see Fig. 5 and [0061], [0063] and [0065] from Song; “the terminal compiles to generate the GPU-compatible binary” and “compiling for a CPU-compatible binary at block 560”. The intermediate computer code object is obtained and then later such obtained intermediate computer code object can be further compiled into a format that is compatible to either type of processors, i.e., the intermediate computer code object when obtaining is in an execution unit independent intermediate format).

Regarding to Claim 24, the rejection of Claim 18 is incorporated and further the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses: in which executing the intermediate computer code object comprises determining whether a first set of said at least one set of instructions and a second set of said at least one set of instructions can be executed concurrently (see [0052] from Gummaraju; “factors, such as, the number of compute units, and the number of kernels that can execute in parallel in each compute unit, can be considered in determining the number of instances to be deployed”, emphasis added).

Regarding to Claim 25, the rejection of Claim 18 is incorporated and further the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses:  in which executing the intermediate computer code object comprises providing automated memory allocation to provide data for being processed by the execution of each of said at least one set of instructions to the corresponding target execution unit (see Fig. 5 and [0061], [0063] and [0065] from Song; “the terminal compiles to generate the GPU-compatible binary” and “compiling for a CPU-compatible binary at block 560”. The intermediate computer code object is obtained and then later automatically translating the hardware-specific data representations suitable for different executions without requiring specific instructions in the intermediate code to perform such operations. Note: [98] from specification of this Patent Application describes same concept as described from Song for the meaning of providing automated memory allocation as claimed).

Regarding to Claim 27, the rejection of Claim 18 is incorporated and further the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses: in which obtaining the intermediate computer code object comprises compiling the intermediate computer code object from a computer program specified in accordance to a high-level programming language specification and/or in which obtaining the intermediate computer code object further comprises for each of said at least one set of instructions determining the one or more of metadata descriptors representative of said at least a complexity measure (see [0061] and [0035] from Song. The obtained intermediate computer code object is obtained via compiling a computer program written in a high-level programming language specification, i.e., compiling a source code, to such intermediate computer code object).

Regarding to Claim 28, the rejection of Claim 18 is incorporated and further the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses: wherein the one or more metadata descriptors are one or more parameters determinable at compiler level and expressing a complexity of a kernel function of the intermediate computer code object (see [0065] and [0118] from Fanning; “In one implementation, the structural complexity is extracted from an IL representation of the code (e.g., using a cyclomatic complexity measure)”. The metadata descriptors that contain parameters express complexity information for each code segments can be extricated from an IL representation of the code while such IL representation of the code is compiled from the source code of the each code segment, i.e., such complexity measures information are determinable at compiler level. Furthermore, if the complexity measures express complexity information for each code segments of the intermediate code 

Regarding to Claim 29, the rejection of Claim 18 is incorporated and further the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses: wherein said selecting also takes into account one or more of a code length, a product of data dimensions, a product of GPU block dimensions, a total number of GPU blocks, a number of assigned CPU threads, a memory transfer time, a GPU occupancy, a size or load of CPU and GPU command queues or an overall load of CPU and GPU queues (see “the highest underutilization can be selected to be considered as available processors” of [0054] “the data transfer time” of [0057] from Gummaraju are considered as the GPU occupancy and a memory transfer time as claimed to be factors for the selecting a proper execution unit for executing the intermediate computer code object).

Regarding to Claim 30, Claim 30 is rejected for the same reason set forth in the rejection of Claim 18 above (Also see [0032] and [0097] from Fanning. Based on Fanning, the complexity measures of codes/instructions/function/task can be more than prevalence of conditional branches, degree of nesting and prevalence of synchronization operations described from Gummaraju, i.e., there are other complexity measures like coupling, depth of inheritance described from Fanning for each set of instructions or tasks from the intermediate computer code object).

Regarding to Claim 31, the rejection of Claim 30 is incorporated and further the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses: wherein the runtime component furthermore comprises a memory manager unit programmed for automated memory allocation and/or a run-time scheduler unit programmed for determining whether a first set of said at least one set of instructions and a second set of said at least one set of instructions can be executed concurrently (for the limitation related to automated memory allocation, see the rejection of Claim 25 above. For the limitation related to can be executed concurrently, see the rejection of Claim 24 above).

Regarding to Claim 32, Claim 32 is rejected for the same reason set forth in the rejection of Claim 18 above (also see [0061] and [0035] from Song. The obtained intermediate computer code object is obtained via compiling a computer program written in a high-level programming language specification, i.e., compiling a source code, to such intermediate computer code object. Thereby, there is an input component configured for obtaining a computer program code specified in accordance to a high-level programming language specification and a compiler component configured for compiling the computer program code into an intermediate computer code object comprising at least one set of instructions corresponding to a task to be performed as claimed from Song. In addition, it is understood such compiler for compiling the computer program code into an intermediate computer code object is a software program instantiated in CPU or GPU. Furthermore, see [0038] from Gummaraju that the annotating instructions with kernel profile, i.e., claimed metadata descriptors, is also performed by compiler, and thus the analysis component for performing claimed annotating function from Gummaraju is also instantiated in CPU or GPU).

Regarding to Claim 33, the rejection of Claim 32 is incorporated and further the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson discloses: in which the analysis component is adapted for determining the one or more metadata descriptors representative of at least a measure related to conditional branches, backward jumps, dynamic memory allocation, indirect function calls and/or thread synchronization (see [0080] and [0097] from Fanning; “The arc code coverage, on the other hand, evaluates conditional statements such as if, while, for, while calculating the code coverage”. The measurement of complexity of code/instructions/function/task comprising measures related to arc coverage measure that including conditional branches).

Regarding to Claim 34, Claim 34 is a product claim corresponds to method Claim 18 and is rejected for the same reason set forth in the rejection of Claim 18 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPUB 20130050229 A1-IDS recorded, hereafter Song), Gummaraju et al. (US PGPUB 20130160016 A1-IDS recorded, hereafter Gummaraju), Fanning et al. (US PGPUB 20090144698 A1, hereafter Fanning), Utsunomiya et al. (US PGPUB 20130128307 A1, hereafter Utsunomiya) and Erickson et al. (US PGPUB 20120311157 A1, hereafter Erickson) and further in view of Diard (US PGPUB 20110063306 A1).
Fanning, Derickson and Diard were cited on the previous office action.

Regarding to Claim 20, the rejection of Claim 18 is incorporated, the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson does not disclose:  wherein the at least 
However, Diard discloses: wherein the at least two different execution units are graphical processing units GPU’s having a memory with a different memory location (see Fig. 2 and [0023]. The first GPU 210 has a memory buffer 211 and the second GPU 215 has another memory buffer 216. Furthermore, see [0027] and Claim 19; “the white list includes one or more applications that would perform better if executed on the second graphics processing unit”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the selection of target execution units from the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson by including considering the white list information for application software having instructions/code to be executed by graphics processing units from Diard, since it would provide a mechanism of selecting a proper graphics processing units that resulting better performance for executing a corresponding application software having instructions (see [0005] from Diard).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPUB 20130050229 A1-IDS recorded, hereafter Song), Gummaraju et al. (US PGPUB 20130160016 A1-IDS recorded, hereafter Gummaraju), Fanning et al. (US PGPUB 20090144698 A1, hereafter Fanning), Utsunomiya et al. (US PGPUB 20130128307 A1, hereafter Utsunomiya) and Erickson et al. (US PGPUB 20120311157 A1, hereafter Erickson) and further in view of Barrow (US Patent 8538998 B2).
Fanning, Erickson and Barrow were cited on the previous office action.

Regarding to Claim 35, the rejection of Claim 18 is incorporated, the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson does not disclose: wherein the metadata descriptors comprise structured variables.
However, Barrow discloses: a metadata descriptors for a software application comprises structured variables (see lines 38-45 of col. 5; “storing the second customized metadata document in the working memory as a second tree memory structure, the second tree memory structure including a pointer to the allocated memory segment for the first element in the first tree memory structure and an allocated memory segment for the modified version of the second element”; emphasis added. Also see Figs. 12A and 12B, lines 16-63 of col. 21; “since the data for elements A, B, D, E are already stored in working memory at nodes 1202, 1204, 1208, 1210 of tree structure 1200, that data does not need to be duplicated in tree structure 1250. Accordingly, nodes 1252, 1254, 1258, 1260 in tree structure 1250 can simply store pointers to corresponding nodes 1202, 1204, 1208, 1210. Since element C′ has been changed from element C, a new memory area is allocated for element C′ at node 1256 in tree structure 1250”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify storing kernel profiles data or information from the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson by including storing metadata of a program in a tree structure format including a pointer variable as taught by Barrow, since it would provide a mechanism of not only maintain different versions of metadata but also saving memory spaces when the modified or updated metadata contain unchanged data or information (see Figs. 12A, 12B and lines 16-63 of col. 21 from Barrow; “since the data for elements A, B, D, E are already stored in working memory at nodes 1202, 1204, 1208, 1210 of tree structure 1200, that data does not need to be duplicated in tree structure 1250”. Also see 
Thereby, the combination of Song, Gummaraju, Fanning, Utsunomiya, Erickson and Barrow discloses: wherein the metadata descriptors comprise structured variables (see “The initial kernel profiles may be generated at compile-time based upon static characteristics, and may be refined subsequently during system operation based upon dynamically determined characteristics” from [0038] of Gummaraju. Some data or information in the kernel profile of Gummaraju may be modified or changed. Also see lines 38-45 of col. 5, Figs. 12A, 12B and lines 16-63 of col. 21 from Barrow; “since the data for elements A, B, D, E are already stored in working memory at nodes 1202, 1204, 1208, 1210 of tree structure 1200, that data does not need to be duplicated in tree structure 1250”).

Response to Arguments
Applicant’s arguments, filled 3/1/2021, with respect to rejections of Claims 18-25 and 27-35 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations. However, some of Applicant’s arguments are not corrected or persuasive.

Such as, Applicant stated that “As indicated by the Examiner, Song does not disclose the metadata descriptors representative of at least a complexity measure of said task to be performed, and therefore also does not disclose selecting for each of said at least one set of instruction a A reference does not teach claimed metadata descriptors, it does not necessary to mean such reference neither teaches concept/feature of “selecting for each of said at least one set of instruction a target execution unit”. A reference can teach concept/feature of “selecting for each of said at least one set of instruction a target execution unit” while such selection may not involve claimed metadata descriptors or claimed complexity measure. Such as, step 520-550 of Fig. 5 and [0062]-[0065] from reference Song actually shows concept/feature of selecting for each of said at least one set of instruction a target execution unit. 
For the issue of the claimed “complexity measure is based on analysis of the intermediate computer code (one layer on top of the ‘lower-level’ compute kernel code that is described in Gummaraju [0022])” listed on 1st paragraph of page 13 from the Remarks, Examiner has to point out the main reason of using/citing reference Gummaraju at the rejection is to modifying the execution unit selection process from Song to including the execution unit selection process can be based on metadata descriptors having complexity measures of the computer code object to be executed and the decision rule relating complexity measures to a performance characteristic of the plurality of execution units instead of modifying how to obtain the metadata descriptor or claimed complexity measures. When combining the concept/feature of the execution unit selection based on metadata descriptors having complexity measures and the decision rule from Gummaraju into primary reference Song, the complexity measures at the combination system should be the complexity measures of the intermediate computer code object (which discusses from primary reference Song) to be executed by selected execution unit. In addition, the feature of the claimed “complexity measure is based on analysis of the intermediate instead of the combination of Song and Gummaraju or Gummaraju alone.
Applicant also stated “The complexity measure may then express the complexity as a function of the input parameters” (see 2nd paragraph of page 13 from the Remarks). The whole arguments from 2nd paragraph of page 13 to 1st paragraph of page 14 are based on a particular example. Even at this particular example, Applicant stated “may then express the complexity as a function of the input parameters”, and thus whether the claimed complexity measure under BRI has to or must to be interpreted as complexity measure that expresses the complexity as a function of the input parameters (which claimed limitations from the invention require or even mention about expressing the complexity as a function of input parameters)? 
For reference Erickson, Applicant argued about “Erickson does not disclose that a set of reference tasks should be profiled, for which the points in the space defined by the complexity measures provide a sampling of this space. Since the required set of reference tasks is not defined, Erickson neither discloses determining for each reference task the best performing execution unit” (see 1st paragraph of page 15 from the Remarks). First of all, examiner did not understand how or why Applicant states “the required set of reference tasks is not defined”. [0033] from exactly states “test various resource configurations”, i.e., the set of reference tasks is defined to test various resource configurations. If the “is not defined” at the argument is referred to new added limitation “defined by the complexity measures”, then what the new added limitation requires is the space defined by the complexity measure instead of the claimed set of reference tasks. Furthermore, the concept/feature of determining for each reference task the best performing execution unit is rejected under the combination of Song, Gummaraju, Fanning, Utsunomiya and Erickson instead of Erickson alone. In response to applicant's arguments against In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). [0033] from Erickson also states “receive usage information from the test software application, and to introduce resource changes to optimize the test software application functions” (emphasis add) and the reference tests from Erickson is to “test various resource configurations”. Thereby, the combination system can retrieve the results of the performance metrics of each of the execution units and then determine a best candidate execution unit for a given test sequence tested on the performance metrics to optimize the test sequences.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chiu (US Patent 7801385 B2) discloses: two threshold values divide a 1-D space spanned by complexity parameter into three regions (see Fig. 6. The three regions are from origin point to CLPC_0, from CLPC_0 to CLPC_1 and from CLPC_1).
Bournas (US PGPUB 20140244333 A1) discloses: an optimal resource decision rule partitions a space spanned by complexity information into regions of dominant performance for subsets of resource execution plans (see [0062]).
Gruber et al. (US PGPUB 20140176586 A1) discloses: an optimal execution solution decision rule partitions a space spanned by complexity measure of a program into regions of dominant performance for subsets of execution modes (see Fig. 24 and [0258]. The threshold value used in the decision rule partitions the space spanned by the complexity of the program into at least two regions, i.e., a region that having complexity value less than threshold value and a region that having complexity value greater than the threshold value, each region has a corresponding optimal execution mode/solution, i.e., each region has a dominant performance of execution mode/solution).
Zborovskiy et al. (US PGPUB 20100223204 A1) discloses: an optimal execution solution decision rule partitions a space spanned by complexity measure of a program into regions of dominant performance for subsets of execution modes (see Fig. 3, [0037] and [0040]).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196


/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196